TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 20, 2021



                                       NO. 03-20-00115-CV


                        Ellen L. Adams and Steven Adams, Appellants

                                                  v.

                       Bhavna Godhania and Vikas Godhania, Appellees




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, SMITH
         REVERSED AND REMANDED ON MOTION FOR REHEARING
                     OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on February 3, 2020. Appellants and

Appellees have filed motions for rehearing, and having reviewed the motions, the record, and the

parties’ arguments, we grant in part and deny in part the motions for rehearing. The Court

therefore withdraws its opinion and judgment from June 25, 2021 and substitutes the following

opinion and judgment in their place. The Court holds that there was reversible error in the

court’s order and reverses the trial court’s order. The Court remands the case to the trial court

for further proceedings consistent with this Court’s opinion. Each party shall bear their own

costs relating to this appeal, both in this Court and in the court below.